DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-14 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. [Werner, DE 102016009133] in view of Backhouse et al. [Backhouse, US 20140009276].
laim 1. Werner discloses A method for determining driver distraction in a vehicle, the method comprising: 
receiving a signal comprising information about user-interaction with a vehicle instrument, [0014, 0015, 0017];
wherein the received information comprises at least one of a touch frequency, a touch length, a type of movement, [0015] wherein the steering pattern based on the steering movements reads on the claimed type of movement, and a type of function associated with the user-interaction with the at least one of the instrument cluster of the vehicle, the center console of the vehicle and the infotainment system of the vehicle;
determining a first state of the driver based on the received information, [0015], the first state comprising at least one distraction parameter, [0015, 0016];
wherein the first state is determined by evaluating the received information based on at least one predefined scheme comprising at least one of a touch frequency range, touch length range, a plurality of movement types, [0016] wherein the steering pattern based on the steering movements reads on the claimed type of movement, and a plurality of predefined function types associated with the user-interaction with the at least one of the instrument cluster of the vehicle, the center console of the vehicle and the infotainment system of the vehicle, [0016];
determining a second state of a driver of the vehicle by means of a driver monitoring system, [0021], DMS, the second state of the driver comprising at least one attention parameter, [0021]; and 
sending a signal to a control system of the vehicle based on the determined first state of the driver and the determined second state of the driver, [0016, 0024, 0026, claim 4].
at least one of an instrument cluster of the vehicle, center console of the vehicle, and in infotainment system of the vehicle.
Backhouse teaches a motor vehicle collision warning system wherein the system detects if the driver is distracted when the driver is operating the onboard infotainment system, [claim 7].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Werner with that of Backhouse so that the system can further detect driver distraction by analyzing the frequency of occurrence of operating the infotainment system so that non driving operations performed by the driver while driving can be notified to the driver to allow the driver focus on the driving.

As to Claim 3. Werner discloses The method according to claim 1, further comprising: verifying the determined first state based on the determined second state by comparing the at least one attention parameter with a predefined behaviour model, [0023, 0024], wherein the step of sending the signal comprises sending the signal to the control system based on the comparison between the at least one attention parameter and the pre- defined behaviour model, [0016, 0026, claim 4].

As to Claim 4. Werner discloses The method according to claim 1, wherein the step of sending the signal comprises sending the signal to a Human Machine Interface, HMI, in order to notify the driver, [0016, 0017].

laim 5. Werner fails to disclose The method according to claim 4, wherein the step of sending a signal to the HMI, comprises at least one of generating an audio signal to the driver, displaying a message to the driver, generating a tactile feedback to the driver.
Backhouse teaches a motor vehicle collision warning system wherein the system detects if the driver is distracted when the driver is operating the onboard infotainment system, [claim 7]; wherein a warning is provided to the driver when the system determines that the driver is distracted, [0022]; wherein the warning includes optical or audio warning. [0032, 0033].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Werner with that of Backhouse so that the driver can be made aware of the distraction inside the vehicle.

As to Claim 6. Werner fails to disclose The method according to claim 1, wherein the step of sending a signal comprises sending a signal to a safety system of the vehicle in order to control the safety system.
Backhouse teaches a motor vehicle collision warning system wherein the system detects if the driver is distracted when the driver is operating the onboard infotainment system, [claim 7]; wherein a warning is provided to the driver when the system determines that the driver is distracted, [0022]; wherein the warning includes sending a signal to control the operation of the vehicle, [0042].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Werner with that of Backhouse so that the vehicle can be safely driver when the driver is distracted.

laim 7. Werner fails to disclose The method according to claim 6, wherein the safety system is a lane support system, a collision avoidance system, or an emergency brake system.
Backhouse teaches a motor vehicle collision warning system wherein the system detects if the driver is distracted when the driver is operating the onboard infotainment system, [claim 7]; wherein a warning is provided to the driver when the system determines that the driver is distracted, [0022]; wherein the warning includes sending a signal to control the operation of the vehicle, [0042].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Werner with that of Backhouse so that the vehicle can be safely driver when the driver is distracted.

As to Claim 8. Werner discloses The method according to claim 1, further comprising: receiving data comprising information about a surrounding environment of the vehicle, wherein the step of determining the first state of the driver is further based on the received data, [0021].

As to Claim 9. Werner discloses A a vehicle control system, the one or more programs comprising instructions for performing the method, the method of performing the steps is rejected using the same prior art and reasoning as to that of claim 1.
Werner fails to disclose that he control method is performed using non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Werner with that of Backhouse so that the control system can be updated by updating the control instructions.

As to Claims 10, 14 are rejected with the same reasoning and prior art as to that of clam 1.

As to Claims 11-13 are rejected with the same reasoning and prior art as to that of clams 3, 6, 7, respectively.

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.
Argument 1: Cited paragraphs [0007-0009] of Werner do not teach the limitations of claim 1.
Response 1: The above paragraphs are not cited and are not relied upon for the rejection of claim 1.

Argument 2: Cited paragraphs [0018-0023] of Werner do not teach the limitations of claim 1.
Response 2: The above paragraphs are not cited and are not relied upon for the rejection of claim 1, except [0021].

Argument 3: Werner does not disclose the limitations of claim 1.
Response 3: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Argument 4: Cited paragraph [0041] of Backhouse do not teach the limitations of claim 1.
Response 4: The above paragraph is not cited and are not relied upon for the rejection of claim 1.

Argument 5: Backhouse does not disclose that "the state is determined by evaluating the received information based on at least one predefined scheme comprising at least one of touch frequency range, touch length range, a plurality of movement type and a plurality of predefined functions types," as recited in amended Claim 1.
Response 5: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
A combination of Werner is used to reject the above argued limitation. Backhouse is relied upon to teach that the analysis implemented in Werner to determine the distraction of the driver based on evaluating the of a type of movement of the driver, steering pattern, using a predetermined scheme, frequency of occurrence of the steering pattern. Backhouse is used to teach that driver distraction analysis can be used when the driver is interacting with the on-board infotainment system too, by analyzing the frequency of occurrence of the same operation.

Argument 6: Applicant respectfully submits, even if a combination of the Werner with the disclosure of Backhouse was attempted, the result would not be a solution that falls under the wording of amended independent Claim 1 since the combination of Werner and Backhouse will not indicate that HMI interactions (not "steering patterns") and verify these with DMS data (e.g. gaze direction).
Response 6: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., verifying detected information with gaze direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument 7: The invention further relates to the touch frequency, a touch length, and a type of function in the user-interactions with the instrument cluster of the vehicle, a centre console of the vehicle, or an infotainment system of the vehicle. Further, the combination of Werner and Backhouse will not indicate that "the system can further detect driver distraction by analyzing the operation time spent operating the infotainment system".
Response 7: The claimed limitation claims “at least one of a touch frequency, a touch length, a type of movement, and a type of function. The Office Action rejected the above limitation as the combination of prior arts teach using “at least one of” the above parameters to determine driver’s distraction.

Argument 8: The infotainment system is used for completely different purposes in Werner (namely to determine if recorded steering patterns should be ignored) and in Backhouse (collision warning system may provide a collision warning earlier than a collision warning based on the pre-set driver reaction time when a driver is determined as being distracted) which is different from all recitations of amended Claim 1.
Response 8: In response to applicant's argument that the functionality of infotainment system in the prior arts, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688